Name: Commission Regulation (EEC) No 2656/87 of 1 September 1987 concerning the application of Article 7 of Council Regulation (EEC) No 1999/85 on inward processing relief arrangements
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 9 . 87 Official Journal of the European Communities No L 251 / 13 COMMISSION REGULATION (EEC) No 2656/87 of 1 September 1987 concerning the application of Article 7 of Council Regulation (EEC) No 1999/85 on inward processing relief arrangements HAS ADOPTED THIS REGULATION : Article , 1 In respect of the application of Article 7 of Regulation (EEC) No 1999/85, the economic conditions shall be considered as being fulfilled, as regards durum wheat coming under subheading 10.01 B II of the Common Customs Tariff, where the inward processing arrange ­ ments concern processing into pasta products under subheadings 19.03 A and B of the said tariff + sho to exported to the United States of America for home use there . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1999/85 of 16 July 1985 on inward processing relief arrange ­ ments ('), and in particular Article 3 1 thereof, Whereas Regulation (EEC) No 1999/85 provides in Article 7 thereof the possibility to determine cases other than those set out in Article 6 of the said Regulation in which the economic conditions may be considered as being fulfilled ; Whereas for reasons of commercial policy, it is desirable to consider the economic conditions as being fulfilled as regards durum wheat when pasta resulting from the processing of durum wheat is to be exported to the United States of America for home use there ; Whereas Regulation (EEC) No 2657/87 of 1 September 1987 derogating from the prohibition on the use of equi ­ valent compensation for durum wheat (2), provides for the use of a 'Certificate for IPR exports of pasta to the USA' so that the holder of the processing authorization allo ­ wing use of equivalent compensation for durum wheat may furnish proof that the pasta has been entered for home use in the United States of America ; Whereas those procedures should also be applied when the inward processing relief arrangements are used without recourse to equivalent compensation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Customs Procedures with Economic Impact, Article 2 Article 2 (2) and Articles 3 to 6 of Regulation (EEC) No 2657/87 shall apply mutatis mutandis where the proces ­ sing operations referred to in Article 1 of this Regulation are carried out without equivalent compensation as regards durum wheat . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1987. . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 September 1987. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No No L 188 , 20 . 7. 1985, p. 1 . (2) See page 14 of this Official Journal .